          IN TIIE UNITED STATHS DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF TENNHSSEE
                        NASHVILLH DIVISION

DARA FRESHLEY,

      Plalntiff,

V.                                        CASE NO.:
                                          JUDGE
YALE REALTY SERVICES CORP. dfo/a          JURY DEMAND
YALE SMYRNA, LLC; CAPVIEW
INCOME & VALUE FUND IV LP;
KOHL'S, INC. a/k/a KOHL'S
DEPARTMENT STORES, INC. ; and
TARGET CORPORATION,

      Defendants.




                                  EXHIBIT 1




     Case 3:20-cv-01015 Document 1-1 Filed 11/23/20 Page 1 of 9 PageID #: 5
©® CT Corporation                                                            Service of Process
                                                                             Transmittal
                                                                              10/26/2020
                                                                              CT Log Number 538454878
   Tot        Sue carlson

              I?rfeiicc:[#trfut:?,n
              Minneapolis, MN 55403-2542


   RE:          Process s®rv®d ]n Tennessee
   FOR:       Target corporation (Dc)mestic state: MN)




   TITLE OF ACTION:                    DARA FRESHLEY, PLtf. vs. YALE REALTY SERVICES CORP„ Dft. // To: Target
                                       Corporation

   DOCUMENT(S) SERVED:

   COURT/AGENCY:
                                       g::ee#SP#2ed
   NATURE OF ACTION:                   Personal Injury - Failure to Mai.ntain Premises in a Safe Condition

   ON VvlloM I.ROCESS WAS SERVED:      C T Corporation System, Knoxville, TN

   DATE AND HOUR 0F SEFtvLCE:          By Courier on 10/26/2020

   JURISDICTloN SERVED :               Tennessee

   Al.PEAIIANCE OR ANSWEFt OUE!        None Specified

   ATTORNEY(S) / SIN I)ER(S):          None Specified

   ACTION ITEMS:                       CT has retained the current log, Retain Date: 10/26/20ZO, Expected Piirge Date:
                                        1 0 / 3 1 / 2020

                                        Image SOP

                                       Email Notification, Non Employee Litigation Target gl.`egal@target.com


   SlaNED;
   ADDRESS:
                                       ::i\€sirry#;:[2°6ni:3ii8om
   For Que.t!ons:                      877-564-7529
                                       MajorAccountTeam2@wolterskluwer.com




                                                                              Page 1 of 1 / PP

                                                                              Informatloo disp`ayed ori thls transmiltal `s for CT
                                                                              Corporation.s record keeplng ourpases only and ls prov`ded lo
                                                                              the re[ipient for qulck reference. Ttiis informatl`on deer not
                                                                              cons[I[Lj[e a lega\ oplnlon a! `o the nature of ac(lon, the
                                                                              amount af damages, the zinswer date, or any informatior`
                                                                              contained lti the documents thernse\ves Recipient ls
                                                                              responslble for lnterpretlng sald documents and for takling
                                                                              appropriate act(on Signatures on certified mail receipts
                                                                              confirm recetpt Of pzickage orily. not contents.




   Case 3:20-cv-01015 Document 1-1 Filed 11/23/20 Page 2 of 9 PageID #: 6
 -800-PICK-UPS® ( 1 :800-742i587Fj                                                                                                                                             This enveloi)e is for use
                                                                                                                                                                               with the following services:

 'i.Shil,ment.
 allry for lhe letter rate, ue5 Expiess Eavelopes may an                                                                                                                       #§#eox,;dDwaf¥eAjEipress®
 5pondence. urgent documenl!, and/or electronic medi..                                                                                                                         UPS 2nd Day Air®
 1,,:::':r'|e::gh|:::X:rr€esi::V8e:°zpe;;i,°bn:3;#,:5':;mw§c:g\


                                                                      :£
                                   be used only /or do[uments ol i

                                    `{you"hiDmen"classllleda:fo

                                   \\
                                                                       ti.
                                                                                                                                                                                                      II REyuAOu =afi=
                                                                                                                                                                                                           deeeis
                                                                                                                                                                                                           (nrl)

                                        Pbs,e¥R:en§!8Eonzve+%ebem:#eb'±




  -=
                                                                                                                                                                  SATURI)AY DELIVERY                   I
                                             ended fo. shiomenl§ af                                                                                                                     703 221003
                                             a.-b-Teainble'item5.Dot                            FZ8703
                                                                                    REF fflcrlc[ Nuuo€R




                                                                                  |\:t'e`(`:I:i:.`'|i`L:",,'i6,=ro=,8t8
                                                                                  THomAs a BFio`Ami
                                                    this enve
                                                    jth anoth                     1 se soulT+ cArmroN AVEquE

                                                                                                                             " 97129

                                                                                  -/-"`v,,i               t'``lr,I ..I:I;:'r Tr,r,                      .|Lr,.?            1 Z F28 703 2210031301
                                      \nmental plo
                                       ;less practic                             '`=,":`(I-,i':'l,`l.,'t! `,,,,, ('`,,,, `                  '..."                   H
                      .._ a,ivelope is made from
:rfa] and i5 both reusable and re{yclat

                                                                                  Vvw/',.,II ,,                             -/r.I             '.'.)-Ill-,,;,,/                                                      o^r[ oF 5HipMun

      1000/o Recycled fitie. ".`!:.-i;T-i`
   ` 80% Post-Consumer                                                            Oto1011202608 6/i 4 FquD            unlted parcel service, (ougivllle, KV                                                         I,./7.`,I?-;:-

                                          •-```qA    `.riv.




ton.I 5hi PFI.I Ilolfro - C.".ge htraindei mi I I. s`.bled to o.
tio,th,ih,!mst,on.idrngeolGJpe.!tryto.dg(,¥=",B5gr
                                                                        Iohibitry.nlofh./Ore.aB/a.corKr.lion...lam.hedbvthe_a?oveoro^fulheunFutfroolc.rtali`".!tw|u,ngl¢men`aeohalcim.|etryM(0.tw.mwcowe.IIlco|and/a/.eclmem.antbe
                                                                        |ququlLb5,I.Chelu/ciDedv..I.wee..put.4//m`thEUj.nac[nd]It.M-lh.ELpwh^dnLnirtyede.I.DAai/onLOtwhon[on...rrtotiiI.wpichbfrod.
                                                                                                                                                                         mni®t..7     Mni " il.I.nd b~~s.rvi.. (..J[utr..rv           \



                                             Case 3:20-cv-01015 Document 1-1 Filed 11/23/20 Page 3 of 9 PageID #: 7
                                                                                                         .qut1'c{
       is6lf|TUED::I:ELNDY::::i                                   SUMMONs                     CASEFllENUMBER '
           CIRCUIT COURT                                                                                     l| S*11
PLAINTIFF                                                             DEFENDANT
                  DARA FRESHLEY                                                      YALE REALTY SERVICES CORP.
                                                                    vs.               d/b/a YALE SMYRNA LLC, et al.
TO: (NAME & ADDRESS 0F DEFENDANT)

                                       Target Corporation
                                       c/o CT Corporation System, Registered Agent
                                       300 Montvue Rd
                                       KnoxvHle, TN 37919-5546
                                       (855) 299-4600
list each defendant on a separate summons.
YOU ARE HEREBY SUMMONED TO DEFEND A CIVIL ACTloN FILED AGAINST YOU IN CIRCUIT COURT,
RUTHERFORD COUNTY, TENNESSEE. YOUR DEFENSE MUST BE MADE WITHIN THIRTY (30) DAYS FROM THE
DATE THIS SUMMONS IS SERVED UPON YOU. YOU AR E DIRECTED TO FILE YOUR DEFENSE WITH THE CIERl(
OF THE COURT AND SEND A COPY T0 THE PLAINT FF'S ATTORNEY AT THE ADDRESS LISTED BELOW. IF YOU
FAIL TO DEl:END THIS ACTION BY THE ABOVE DATE, JUDGEMENT BY DEFAULT CAN BE RENDERED AGAINST
YOU FOR THE RELIEF SOUGHT IN THE COMPLAINT.

Attorney for plaintiff:                                                   DATE ISSuED & AITESTED

(Name, address & telephone number)
                                                                                        I r) - I |,a- 9o>o
      D. Russell Thomas                                                   MELISSA HARRELL Circuit Court clerk
      138 South Cannon Avenue                                                                                       \


      Murfreesboro, TN 37129
                                                                          By:                   r            `.De`puty clerk
      (615) 848-1818

                                                            CERTl F' CATION
  I, MELISSA HARRELL, Clerk of the Circuit Court of Rutherford County, Tennessee, do certrfy ttiis to be true
                              and correct copy of the original summons issued in this cause.


                                                 By.                                    ir                DEpuTy CLERK

   TO THE SHERIFF:                                                        DATE RECEIVED

   Please execute this summons and make your return
                                                                          Sheriff
   within thirty days of issuance as provided by law.


                                   RETURN ON PERSONAL SERVICE OF SUMMONS
         I hereby certify' and return that I served this summons together with the complaint as follows:




   DATE OF PERSONAL SERVICE:

                                                                                               Sheriff


                                                                    BY:
Submit three copies; Service copy, defendant's copy, file copy.                              6 ADA. COORDINATOR (615-494-4480)




            Case 3:20-cv-01015 Document 1-1 Filed 11/23/20 Page 4 of 9 PageID #: 8
                                                                   ACCEPTANCE OF SERVICE

                I do hereby accept service of process and a copy of this complaint I.n this cause for all purposes.
This the                                                      day of                                                             20




                                              RETURN ON SERVICE OF SUMMONS BY MAIL

    I hereby certify and return that on the                                      day of                            20 _. I sent, postage prepaid
    by registered return receipt mail or certified retiirn receip t mail, a certified copy of the summons and a copy
    of the complaint in case#                   to the defendant                                         on thedaycif20.Ireceivedthereturnreceipt,whichhasbeensigned


    by                                                                 on the               day of                          20               . The return
    receipt is attached to this original summons to be filed by the Clerk of Court.

                                                                                          Signature of plaintiff, plaintiff's attorney or other person
    Sworn to and subscribed before me this                                      day       authorized by statute to serve process
    of20


    My csord.# I.S:!ron`,E,xpi res :                          2o
                       I,..,-




`                               ````:..` N.-6TICE OF PERSONAL
                                '` EiROPERTY EXEMPTION



    TO THE DEFEriDANTtsi:
         Tennessee law provides a ten thousand dollar ($10,COO.00)
    debtor's equity interest pe-rsonal p+aperty exemption from
    execution or seizure to satisfy judgment. If a judgment should be
    entered against you in this action and you wish to claim property as                                              AITACH
    exempt, you must file a written list, under Oath, of the items you
                                                                                                                      RETUBN
    wish to claim as exempt with the clerk of the court. This list may be
                                                                                                                      RECEIPT
    filed at any time and may be changed by you thereafter as
    necessary; however, unless it is filed before the judgment becomes                                                   HERE
    final, it will not be effective as to any execution or garnishment                                          (lF APPLICABLE)
    issued prior to the filing ofithe list. Certain items are automatically
    exempt by law and do not need to be listed; these include items of
    necessary wearing apparel (clothing) for yourself and your family
    and trunks or other receptacles necessary to contain such apparel,
    family portraits, the family Bible, and school books. Should any of
    th.ese items be seized you would have the right to recover them. If
    you do not understand yodr exemption right ar how to exercise it,
    you may wish to seek the cciunsel of a lawyer.

    Mail list to:               MELISSA HAFIRELL, Circuit court clerk
                            Room 106, Judicial Center
                            116 W. Lytle Street
                            Murfreesboro, TN 3713o

    please state file number on list.




                    Case 3:20-cv-01015 Document 1-1 Filed 11/23/20 Page 5 of 9 PageID #: 9
         IN THE CIRCUIT COURT FOR RUTHERFORD COUNTY, TENNESSEE
                                          AT MURFREESBOR0                                                          F a LED

DARA FRESHLEY,
                                                                                                            OcT ' 6 2020
         Plaintiff'                                                                                       '_IS=--=i##
V.
                                                                       CASENO. |18qu&
VALE REALTY SERVICES CORP. dn>/a                                       JURY I)BRAND
YALE SMYRNA LLC; CAPVIEW
INcohrm & VALUE FUND Iv Lp;
KOEL'S, INC. a/k/a KOHL'S
I}EPARTI\flNT STORES, INC.; and
TARGET C ORPORATION,

         Defendants.

                                                cormLAINT

         CORES NOW the Plaintiff, Dara Freshley, by and through counsel, D. Russell Thomas,

who state and show as follows:

         1.       Plaintiff Dara Freshley is an adult citizen of the United States and a resident of

Rutherford County, Tennessee and lias been at all relevant times hereto.                           Plaintiff brings this

lawsuit against the Defendants for money damages for the personal injuries sustained by plaintiff

arising out of a premises liability claim which occurred in the parking lot of Target in Smyma,

Tennessee in Rutherford County on or about October 17, 2019. The proper venue of this action is

thus in Rutherford County, Tennessee, the location of the accident.

         2.       The Defendants are as follows:

         (a)      Yale Realty services cop. dfo/a Yale smyma LLc is a privately held real estate

                 investment firm specializing in open air shopping centers. Yale Really is licensed




                 ::a::eofs:::a;fa:ee:::S;:em::,,ae:°,rne':hL[t'em:t,::n`s[,a:I:;;:;§:a±%°:i:nau;n;t§£e;;§rs¥::fo:i,.;0;€!®:r,i„„;
                                                                                  }rial   the   (otogoirio        tg     a corr._Ct .Copy ol
                                                                                  •.ne    in§triimei`t    tHocl        ln th. .to/®9oing cag``t




                                                                                                         `L)opu`./cle-k



     Case 3:20-cv-01015 Document 1-1 Filed 11/23/20 Page 6 of 9 PageID #: 10
       (b)       Capview Income & Value Fund lv Lp is a private equity firm focusing on the

                 management of single-tenant, net lease retail properties licensed by the State of

                 Tennessee as a foreign limited partnership formed in the State of Delaware and

                 domiciled in Dallas, Texas;


       (c)       Kohl's, Inc. a/k/a Kohl's Department stores, Inc. is a department Store retail chain

                 licensed by the State of Tennessee as a foreign for-profit corporation formed in the

                 State of Delaware and domiciled in Menomonee Falls, Wisconsin; and


       (d)       Target Corporation is a general merchandise retailer licensed by the State of

                 Tennessee as a foreign for-profit corporation formed in the State of Minnesota and

                 domiciled in Minneapolis, Minnesota.


       3.         Plaintiff avers that on october 17, 2019, she pulled up in front of the Target store

for the purpose of purchasing items. As she walked behind her car, she stepped into a depression

in the asphalt in the parking lot that was deep enough to cause her tct lose her balance. She fell,

and upon falling, she injured her right shoulder with radiating pains into her neck with headaches

all being caused from the fall. She further broke her left pinky finger at the time of the fall, and

fractured two ribs on the left side. Her right knee was dislocated on previous occasions, but this

fall aggravated that pre-existing knee condition.

       4.         Plaintiff avers that the Defendants' acts of negligence include but are not limited to

the following:


       (a)       befendants failed to maintain the parking lot in such a way that it was safe to walk.

                 There were numerous depressions in the asphalt which were not noticeable until

                 one had a problem of stepping into a depression while walking across the parking

                 lot. The depressions were deep enough that it caused a foreseeable risk of harm that




 Case 3:20-cv-01015 Document 1-1 Filed 11/23/20 Page 7 of 9 PageID #: 11
              someone would stumble and lose their balance as the result of stepping into the

              depressions which were permitted to exist due to a lack of maintenance.


       (b)     The Defendants failed to fix the depressions which were a slowly developing

              problem which existed long enough that the Defendants were on both actual and

              constructive notice of the depressions and the resulting risk of harm from the many

              defects in the pavement in the parking lot.


       (c)     The casepresents a systems failure. Had there been a system in place which would

              have performed routine inspection and maintenance, Plaintiff s injury would not

              have occurred.    This failure and the other failures set out hereinabove were the

              direct and proximate causes of plaintiffs injuries.


       (d)     The Defendants failed to wan the plaintiffofthe dangers posed by their lack of

              maintenance and attention to the surface of the parking lot.

       5.      Plaintiff avers that the Defendants were directly and/or vicariously liable for the

damages arising from the negligent acts and omissions described above in any, several, or all of

the ways describe below:


       (a)     The Defendants failed to furnish a reasonably safe area for its business invitees,

              and, thus, the Defendants are responsible for the full extent of her injuries for their

              failure to maintain their parking lot.


       (b)     The Defendants acted in concert with each other in furtherance ofajoint business

              venture for profit and mutual economic benefit, and that each is, therefore,

              responsible for the ham occurring to Plaintiff. The exact relationship, rights and

              responsibilities between the parties, will be furnished upon discovery.




 Case 3:20-cv-01015 Document 1-1 Filed 11/23/20 Page 8 of 9 PageID #: 12
       (c)      Upon infoi.mation and belief each of the named Defendants have a property interest

               in the pandng lot of the shopping plaza where Plaintiff was injui.ed, and, therefore,

               each was negligent in the hiring, retaining, and supervision of those responsible for

               the repairs of the pal.ldng lot.

       6.       Plaintiff avers that she has pain and suffei.ing which is continuing and a permanent

condition. She has lost capacity to Cam income which is continuing and a pemanent condition,

She has loss of enjoyment of life which is continuing and a permanent condition. She has medical

expenses which have been incun.ed and which are ongoing and which will be ongoing for the

remainder of her life.

        WHEREFORE, Plaintiff requests acrfual and compensatory damages up to the amount of

Two IIundred Thousand and 00/loo Dollars ($200]000.00) as set by the jury, post-judgment

interest once the judgment is awarded, discretionary costs and the clerk's cost. and that a jui.y of

six (6) be empaneled to hear this cause.


                                                  Respectfully submitted,




                                                  Ati orney f ;or Plainlif f
                                                  THOMAS AI® BROIN
                                                  138 South Cannon Avenue
                                                  Murfi.eesboro, TN 37129
                                                  (615) 848-1818 -Telephone
                                                  (615) 217-6023 -Facsimile
                                                  iussthomas@thethomaslawfim.com




  Case 3:20-cv-01015 Document 1-1 Filed 11/23/20 Page 9 of 9 PageID #: 13
